1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim should read as follows: “A safety device for infant protection, the safety device comprising: a body having circular holes at opposite sides, a bent art in a center of the body to be bent at different angles, and a reinforcing wall formed with a predetermined height around an entire periphery of the body; two knobs, each of which has a flat bottom surface and includes a screw rod composed of an idle part and a male screw at a predetermined length and projected from a center portion of each knob, wherein an outer diameter of each of the screw rods is larger than a diameter of each of the circular holes while a diameter of each of the idle parts is smaller than the diameter of each of the circular holes, such that each knob can freely rotate without escaping and being disassembled from each circular hole when the idle part of each screw rod is inserted into a respective one of the circular holes; and two fixing plates, each of which includes a bonding part adhered to a release sheet at a bottom surface of each fixing plate and a   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 3, it is unclear if the reinforcing wall is part of the bent part or the body as a whole.  It is understood that the reinforcing wall is part of the body as whole, and will be examined as such.  See claim objection above.
In regards to lines 5-11
In regards to line 15, the language does not clearly relate a respective one of the screw rods to a respective one of the thread holes, since it is understood from the specification that a respective one of the screw rods is coupled in a respective one of the thread holes, not that each thread hole receives both screw rods.  Furthermore, because of the phrase “can be,” the metes and bounds of the claim are unclear.  Specifically, it is unclear if a respective one of the screw rods is actually coupled in a respective one of the thread holes or not.  The claim has been examined with the language set forth in the claim objection above.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 was examined with the language set forth in the claim objection above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Johnson (US-815589) discloses a device comprising: a body 10 having circular holes at opposite sides (circular holes for receiving portions 16, Figure 1); two knobs 17; and two fixing plates 15 having a boss 16 with a thread hole (hole for threaded portion of knobs at reference character 17, Figure 1).  Johnson fails to disclose a bonding part or adhesive at a bottom surface of each fixing plate.  The knobs of Johnson are in the form of screws, which secure the fixing plates to shutter 
In regards to claim 1, Kim Hwi Bok (KR 20150059262 A) discloses a body 100 having circular holes 110 at opposite sides (Figure 2), a bent part (portion bent around the corner in Figure 1) in a center of the body to be bent at different angles, a reinforcing wall (raised wall around the periphery of the body, Figure 1) formed with a predetermined height around an entire periphery of the body; and two knobs and fixing plates as a unit 200 (Figure 1).  The knob/fixing plate unit includes a bonding part 300 adhered to a release sheet at a bottom surface of the unit and a boss 210, 211 that engages with the circular holes (Figure 1).  The examiner can find no motivation to modify the knob/fixing plate combination of Kim Hwi Bok to be separate components with each knob including the screw rod with the features as claimed and each fixing plate having the thread hole as claimed without destroying the intended structure and operation of the device.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 26, 2021